DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1-3 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor U.S. 2014/0276797 (herein referred to as “Batchelor”) and in view of Minnelli U.S. 2016/0135872 (herein referred to as “Minnelli”) and Johnson U.S. 2012/0059372 (herein referred to as “Johnson”).
7.	Regarding Claims 1 and 18, Batchelor teaches an electrosurgical forceps (Fig. 1) comprising:	a pair of working arms (Fig. 1, ref num 6) comprising:
		A first working arm and a second working arm (Fig. 1, ref num 6 both arms are pictured), each of the first working arm and the second working arm having an inner surface (Fig. 1, ref num 6 inner surfaces of each);
		One or more electrodes located on the inner surface of the first working arm, the second working arm, or both (para 0119, “the working arms to move relative to each other while the housing covers the electrodes of the working arms”, Fig. 2A, ref num 28, “blade electrode”); and
	A selectively engageable activation system comprising:
		A control unit (para 0109 “the handpiece may be a body portion of the electrosurgical device, a portion between the two or more working arms, a connector between the two or more working arms, that houses all or a portion of the circuitry, that includes an activation circuit, that includes one or more control buttons or a combination thereof”); an activation switch (para 0120 “activation buttons 42”);
	Wherein the first working arm and the second working arm are laterally movable relative to each other between an open position and a closed position (Fig. 1A and 2A arms are open and closed, moving laterally to one another), sending a signal to the control unit, which in turn sends a therapy signal to the one or more electrodes (para 0075 “An electrosurgical therapy signal, when the activation circuit is in the second state, may exit the handpiece so that a therapy current extends from a blade electrode, between the first working arm and the second working arm, between the blade electrode and one or both of the working arms, or a combination thereof”) and the activation circuit can also prevent therapy currents from being provided to the working arms (para 0103).
	However, Batchelor fails to teach a selectively engageable activation system comprising: an activation switch and a disengagement mechanism movable between an engagement position and a disengagement position; wherein the first and second working arms are movable between an open position and a close position when the disengagement mechanism is in both the engagement position and the disengagement position; wherein when the disengagement mechanism is in the engagement position and the first and second working arms are moved from the open position to the closed position, the activation switch is depressed by the disengagement mechanism; and wherein when the disengagement mechanism is in the disengagement position and the first and second working arms are moved from the open position to the closed position, the activation switch is not depressed by the disengagement mechanism.
	Minnelli teaches an electrosurgical forceps (Fig. 1) of analogous art in which the forceps comprises a selectively engageable activation system with an activation switch (Fig. 17, ref num 27’) and a disengagement mechanism (Fig. 17, ref num 28’) that is moveable between an engagement position and a disengagement position (para 0119 “the button 28’…is configured to translate proximally and distally…to engagement the energy activation switch 27’”).  Minnelli also teaches that the actuation of the disengagement mechanism (i.e. the button 28’) causes the activation switch (ref num 27’) to be depressed dependent on the positioning of such disengagement mechanism, in order to deliver energy, or a signal, to the working end effector (ref num 40’, para 0121).  This configuration can be done whether or not there has been movement to the end effector (para 0121), and allows the surgeon to apply energy to the desired area without any time constraints needed to move the end effector (para 0121).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included the engageable activation system with an activation switch and disengagement mechanism in order to operate whether the energy be released to the end effector based on the treatment needed.
	However, Minnelli fails to teach that the disengagement mechanism is in both the engagement and disengagement mechanism when the first and second working arms are in the open and closed positions.
	Johnson teaches a forceps device of analogous art, containing an end effector (Fig. 1, ref num 100) and a disengagement mechanism (Fig. 1, ref num “D”, found on ref num 50).  In order for the jaws to receive the signal, the disengagement mechanism must be moved from a disengagement position to an engagement position (para 0033 “to dissect tissue, a user activates switch “D”…”).  During this signal deliver, the jaws may be in either an open or closed position (para 0033 “jaw members 110 and 120 may be in either the open or closed position”), indicating that the disengagement mechanism can be both in the engagement and disengagement positions when the jaws are both open and closed.  This allows for multiple structures of the end effector to electrosurgically treat the target tissue (para 0033).  Since Minnelli already teaches a disengagement mechanism that’s position allows for the actuation of an activation switch (Minnelli, para 0121), and Batchelor teaches the opening and closing of jaws in the end effector that corresponds to a signal being delivered to such jaws (Batchelor, Figs. 1A and 2A, ref num 0075), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor-Minnelli to combine the positioning disengagement mechanism with regards to the positioning of the jaws, as the desired effect of the jaws receiving signal to treat the target tissue is still achieved.

8.	Regarding Claim 2, Batchelor teaches a shuttle that moves between the engagement and disengagement positions (Fig. 1, ref num 20, can move between the two positions).
However, Batchelor fails to explicitly teach the disengagement mechanism which includes a shuttle which moves between the engagement position and the disengagement position.
Minnelli teaches a disengagement mechanism (Fig. 17, ref num 28’) in which a includes a shuttle (Fig. 17, ref num 28’ includes a shuttle, ref num 28b’).  The movement of the shuttle (ref num 26b’) is associated with the movement of end effector (ref num 40’) in order to ultimately deliver the therapy signal (para 0119-0121).  This configuration can be done whether or not there has been movement to the end effector (para 0121), and allows the surgeon to apply energy to the desired area without any time constraints needed to move the end effector (para 0121).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included the engageable activation system with a shuttle on the disengagement mechanism in order to operate whether the energy be released to the end effector based on the treatment needed.

9.	Regarding Claim 3, Batchelor fails to teach the disengagement mechanism includes a socket that receives the activation switch when the shuttle is in the disengagement position so that the activation switch is not actuated when the first working arm and second working arm are moved to the closed position, and the socket, in the engagement position, is misaligned with the activation switch so that the activation switch is actuated when the first working arm and the second working arm are move to the closed position.
	Minnelli teaches the disengagement mechanism (Fig. 17, ref num 28’) includes a socket that receives the activation switch when the shuttle is in the disengagement mechanism (Fig. 17, ref num 23g’, as shown, ref num 28’ is in the disengagement mechanism, and ref num 23g’ has received 27’ and is not depressed), so that the activation switch is not actuated when the first working arm and second working arm are moved to the closed position (only once ref num 28’ is pushed in its engagement position, then can the end effector, ref num 40’ be exposed [i.e. the closed position], para 0120).  Once there is alignment of the socket and activation switch (Fig. 17, ref num 28’ is engaged and ref num 27’ is depressed), then is therapy reached to the end effector (i.e. in the closed position, para 0119-0121).  This gives the surgeon control over grasping and manipulating the tissue (para 0120).  Therefore, it would have Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included the disengagement mechanism with a socket as taught by Minnelli in order to control the movement of the first and second working arms in order to allow the physician determine how the treatment be applied to the target tissue.


10.	Regarding Claim 9, Batchelor teaches the shuttle rotates between an engagement position and a disengagement position (para 0098, “shuttle may be moved by a sliding on a track” in order to engage or disengage).

11.	Regarding Claim 10, Batchelor teaches the shuttle translates between an engagement position and a disengagement position (para 0098, “shuttle may be moved by a sliding on a track” in order to engage or disengage).

12.	Regarding Claim 11, Batchelor teaches the shuttle in the disengagement position exposes one or more exterior activation buttons (para 0098, “the shuttle may be moved by sliding on a track”) and the shuttle in the engagement position covers the exterior activation buttons (para 0098, “the shuttle may be a shield that covers the activation buttons that are not in use so that one or more of the activation buttons are protected from contact”).

13.	Regarding Claim 12, Batchelor teaches the exterior activation buttons when depressed, send one or more therapy currents through the first working arm, second working arm, or both (para 0005, “a first electrical configuration so that the electrosurgical device delivers a first therapy current through the first working arm, the second working arm, or both; para 0101, “to depress the button to provide power, electricity, a therapy current”) 

14.	Regarding Claim 13, Batchelor teaches a blade (Fig. 2A, ref num 26, “blade electrode” para 0120).

15.	Regarding Claim 14, Batchelor teaches the blade is connected to a shuttle (Fig. 8, ref nums 20 & 26), and the blade in the engagement position is not exposed, and in the disengagement position the blade is extended beyond the first working arm and second working arm (Figs. 1 & 2 where the blade is not extended then extended beyond the arms).

16.	Regarding Claim 15, Batchelor teaches the blade has an electrode (Fig. 2A, ref num 26, “blade electrode”, para 0120).

17.	Regarding Claim 16, Batchelor teaches the shuttle in the disengagement position exposes one or more exterior activation buttons (para 0098, “for example, when the electrosurgical device is configured for bipolar use the shuttle may cover the monopolar activation buttons and expose the bipolar activation buttons or vice versa”), that when depressed send one or more therapy currents through the first working arm, the second working arm, the blade, or a combination thereof (para 0005) and the shuttle in the engagement position covers the one or more exterior activation buttons (para 0098 “shuttle may function to cover one or more activation buttons…for example, when the electrosurgical device is configured for bipolar use the shuttle may cover the monopolar activation buttons and expose the bipolar activation buttons or vice versa”).

18.	Regarding Claim 17, Batchelor teaches the one or more exterior activation buttons are depressed (para 0120 “the monopolar activation button is pressed”), one or more therapy currents are sent between the blade and a remote electrode (para 0079, “a return electrode that may be located at another location outside of the hand held portion of the electrosurgical device”; para 0120 “when the monopolar activation button is pressed power travels from the blade electrode to a return electrode”).

19.	Regarding Claim 19, Batchelor teaches an electrosurgical forceps (Fig. 1) comprising:	a pair of working arms (Fig. 1, ref num 6) comprising:
		A first working arm and a second working arm (Fig. 1, ref num 6 both arms are pictured), each of the first working arm and the second working arm having an inner surface (Fig. 1, ref num 6 inner surfaces of each);
		One or more electrodes located on the inner surface of the first working arm, the second working arm, or both (para 0119, “the working arms to move relative to each other while the housing covers the electrodes of the working arms”, Fig. 2A, ref num 28, “blade electrode”); and
	A selectively engageable activation system comprising:
		A control unit (para 0109 “the handpiece may be a body portion of the electrosurgical device, a portion between the two or more working arms, a connector between the two or more working arms, that houses all or a portion of the circuitry, that includes an activation circuit, that includes one or more control buttons or a combination thereof”); an activation switch (para 0120 “activation buttons 42”);
	Wherein the first working arm and the second working arm are laterally movable relative to each other (Fig. 1A and 2A arms are open and closed, moving laterally to one another), sending a signal to the control unit, which in turn sends a therapy signal to the one or more electrodes (para 0075 “An electrosurgical therapy signal, when the activation circuit is in the second state, may exit the handpiece so that a therapy current extends from a blade electrode, between the first working arm and the second working arm, between the blade electrode and one or both of the working arms, or a combination thereof”) and the activation circuit can also prevent therapy currents from being provided to the working arms (para 0103).
However, Batchelor fails to teach a selectively engageable activation system comprising: an activation switch and a disengagement mechanism including at least one of a socket, an anvil surface, or a leaf spring, movable between an engagement position and a disengagement position; wherein the first and second working arms are movable between an open position and a closed position when the disengagement mechanism is in both the engagement position and the disengagement position; wherein when the disengagement mechanism is in the engagement position and the first and second working arms are moved from the open position to the closed position, the activation switch is depressed by the disengagement mechanism; and wherein when the disengagement mechanism is in the disengagement position and the first and second working arms are moved from the open position to the closed position, the activation switch is not depressed by the disengagement mechanism, wherein when the disengagement mechanism is in the engagement mechanism and the first and second working arms are moved from the open position to the closed position the activation switch is depressed by the disengagement mechanism.
	Minnelli teaches an electrosurgical forceps (Fig. 1) of analogous art in which the forceps comprises a selectively engageable activation system with an activation switch (Fig. 17, ref num 27’) and a disengagement mechanism (Fig. 17, ref num 28’) that is moveable between an engagement position and a disengagement position (para 0119 “the button 28’…is configured to translate proximally and distally…to engagement the energy activation switch 27’”).  Minnelli also teaches that the actuation of the disengagement mechanism (i.e. the button 28’) causes the activation switch (ref num 27’) to be depressed dependent on the positioning of such disengagement mechanism, in order to deliver energy, or a signal, to the working end effector (ref num 40’, para 0121).  This configuration can be done whether or not there has been movement to the end effector (para 0121), and allows the surgeon to apply energy to the desired area without any time constraints needed to move the end effector (para 0121).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included the engageable activation system with an activation switch and disengagement mechanism in order to operate whether the energy be released to the end effector based on the treatment needed.
	Minnelli also teaches the disengagement mechanism (Fig. 17, ref num 28’) includes a socket that receives the activation switch when the shuttle is in the disengagement mechanism (Fig. 17, ref num 23g’, as shown, ref num 28’ is in the disengagement mechanism, and ref num 23g’ has received 27’ and is not depressed), so that the activation switch is not actuated when the first working arm and second working arm are moved to the closed position (only once ref num 28’ is pushed in its engagement position, then can the end effector, ref num 40’ be exposed [i.e. the closed position], para 0120).  Once there is alignment of the socket and activation switch (Fig. 17, ref num 28’ is engaged and ref num 27’ is depressed), then is therapy reached to the end effector (i.e. in the closed position, para 0119-0121).  This gives the surgeon control over grasping and manipulating the tissue (para 0120).  Therefore, it would have Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included the disengagement mechanism with a socket as taught by Minnelli in order to control the movement of the first and second working arms in order to allow the physician determine how the treatment be applied to the target tissue.
	However, Minnelli fails to teach that the disengagement mechanism is in both the engagement and disengagement mechanism when the first and second working arms are in the open and closed positions.
	Johnson teaches a forceps device of analogous art, containing an end effector (Fig. 1, ref num 100) and a disengagement mechanism (Fig. 1, ref num “D”, found on ref num 50).  In order for the jaws to receive the signal, the disengagement mechanism must be moved from a disengagement position to an engagement position (para 0033 “to dissect tissue, a user activates switch “D”…”).  During this signal deliver, the jaws may be in either an open or closed position (para 0033 “jaw members 110 and 120 may be in either the open or closed position”), indicating that the disengagement mechanism can be both in the engagement and disengagement positions when the jaws are both open and closed.  This allows for multiple structures of the end effector to electrosurgically treat the target tissue (para 0033).  Since Minnelli already teaches a disengagement mechanism that’s position allows for the actuation of an activation switch (Minnelli, para 0121), and Batchelor teaches the opening and closing of jaws in the end effector that corresponds to a signal being delivered to such jaws (Batchelor, Figs. 1A and 2A, ref num 0075), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor-Minnelli to combine the positioning disengagement mechanism with regards to the positioning of the jaws, as the desired effect of the jaws receiving signal to treat the target tissue is still achieved.

20.	Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor, Minnelli, and Johnson, and in view of Deville U.S. 2009/0171354 (herein referred to as “Deville”).
21.	Regarding Claim 4, Batchelor as modified teaches the disengagement mechanism (see Claim 1 rejection, Minnelli).
	However, Batchelor as modified fails to teach an anvil surface that is aligned with the activation switch in the engagement position so that the activation switch is actuated by the anvil surface when the first working arm and the second working arm are closed, and the anvil surface in the disengagement position is misaligned with the activation switch so the activation switch is not actuated when the first working arm and second working arm are closed.
Deville teaches an anvil surface (para 0043, “a jaw fixedly coupled to the shaft and an anvil pivotally coupled to the shaft and controlled by the jaw closing device”).  It is also taught that the jaws can be pivotable co-dependently or independently of one another while the blade-firing device is connected from the handle to the end effector through the shaft that contains the anvil surface.  This carries out the articulation of cutting when the firing device is actuated. Since the shaft moves in response to the actuation, and the anvil surface is coupled to the shaft, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Batchelor in order to have the anvil surface that Deville teaches in order to actuate or not actuate the first and second working arms.

22.	Regarding Claim 5, Batchelor teaches the disengagement mechanism (Fig 1 and 2A, disengagement mechanism includes the working arms, activation buttons, and shuttle) and the shuttle in the engagement position and disengagement position (“shuttle”, Fig. 1, ref num 20, can move between an engagement position and disengagement position).  
Batchelor fails to teach a socket that allows for the activation switch to fit into the socket such that the switch is free from actuation when the first working arm and second working arm are closed as well as teach an anvil surface included in the disengagement mechanism, the activation switch is aligned with the anvil surface, so that the activation switch is actuated by the anvil surface when the first working arm and the second working arm are closed.
	Minnelli teaches the disengagement mechanism (Fig. 17, ref num 28’) includes a socket that receives the activation switch when the shuttle is in the disengagement mechanism (Fig. 17, ref num 23g’, as shown, ref num 28’ is in the disengagement mechanism, and ref num 23g’ has received 27’ and is not depressed), so that the activation switch is not actuated when the first working arm and second working arm are moved to the closed position (only once ref num 28’ is pushed in its engagement position, then can the end effector, ref num 40’ be exposed [i.e. the closed position], para 0120).  Once there is alignment of the socket and activation switch (Fig. 17, ref num 28’ is engaged and ref num 27’ is depressed), then is therapy reached to the end effector (i.e. in the closed position, para 0119-0121).  This gives the surgeon control over grasping and manipulating the tissue (para 0120).  Therefore, it would have Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included the disengagement mechanism with a socket as taught by Minnelli in order to control the movement of the first and second working arms in order to allow the physician determine how the treatment be applied to the target tissue.
Deville teaches an anvil surface (para 0043, “a jaw fixedly coupled to the shaft and an anvil pivotally coupled to the shaft and controlled by the jaw closing device”).  It is also taught that the jaws can be pivotable co-dependently or independently of one another while the blade-firing device is connected from the handle to the end effector through the shaft that contains the anvil surface.  This carries out the articulation of cutting when the firing device is actuated. Since the shaft moves in response to the actuation, and the anvil surface is coupled to the shaft, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor in order to have the anvil surface that Deville teaches in order to actuate or not actuate the first and second working arms.

23.	Regarding Claim 8, Batchelor teaches the activation switch is carried on the shuttle (para 0098, “when the shuttle is moved a portion of the shuttle may extend under one or more of the one or more activation buttons so that the user is unable to depress the button to provide power”).
	
24.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor, Minnelli, and Johnson, and in view of Allen IV U.S. 2013/0178852 (herein referred to as “Allen IV”).
25.	Regarding Claim 6, Batchelor as modified teaches the disengagement mechanism (see rejection of Claim 1, Minnelli) and the shuttle in the engagement position and disengagement position (Batchelor, “shuttle”, Fig. 1, ref num 20, can move between an engagement position and disengagement position).
However, Batchelor fails to teach a leaf spring that deflects actuating the activation switch when the arms are closed, as well as being free from actuating the activation switch.
Allen IV teaches the disengagement mechanism includes a leaf spring (Figs 20 & 21 ref num 2370 “leaf spring”) in contact with the activation switch, so when the shuttle is in the engagement position the leaf spring deflects, actuating the activation switch when the first working arm and second working arm are closed, and when the shuttle is in the disengagement position the leaf spring is free from actuating the activation switch, when the first working arm and second working arm are closed.  The leaf spring is used to generate closing or clamping force for the jaw members (para 0077), which allows them to be transitioned into different positions due to actuation (para 0077).  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Batchelor in order to include the leaf spring in the disengagement mechanism as taught by Allen IV in order to actuate different positions of the working arms for treatment.

26.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor, Minnelli, and Johnson, and in view of Dumbauld 2007/0078456 (herein referred to as “Dumbauld”).
27.	Regarding Claim 7, Batchelor as modified teaches the disengagement mechanism (see Claim 1 rejection, Minnelli), and the shuttle in the engagement position and disengagement position (“shuttle”, Fig. 1, ref num 20, can move between an engagement position and disengagement position).
However, Batchelor fails to teach an activation switch guard that aligns with the activation switch and obstructs the activation switch from being depressed when the first working arm and second working arm are closed, as well as fails to teach when the activation switch guard is misaligned with the activation switch, allowing the activation switch to be actuated when the first working arm and second working arm are closed.
Dumbauld teaches an activation switch guard (Fig. 14, switch lockout mechanism 255) which is configured to prevent activation of switches (250 and 260, para 0121).  The lockout mechanism is also configured to be selectively moveable where it can prevent one or more switches from being actuated, or allow them to be activated (para 0121).  The purpose of the activation switch guard, or lockout, is to prevent premature actuation of the knife assembly, so that when the knife mechanism is engaged, it separates the tissue as desired (para 0085).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor to include an activation switch guard as taught by Dumbauld in order to aid in the timely actuation of the knife mechanism.

Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allen IV U.S. 2013/0178852:  Allen IV teaches a forceps device of analogous art, comprising a variety of switches that activate therapy signal to the end effector, in which they are only activated dependent on the positioning of the jaws and safety switches (para 0090).  This could be used to read upon the limitations of the disengagement mechanism in regards to the activation switch and positioning of the jaws in independent claims 1, 18, and 19.
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        

/ANNIE L PATTON/Examiner, Art Unit 3794